Case 1:20-cv-04466-AT Document 34 Filed 09/24/20 Page 1 of 2
           Case 1:20-cv-04466-AT Document 34 Filed 09/24/20 Page 2 of 2




the validity of the defense(s) asserted, but need only present evidence of facts that, if proven at
trial, would constitute a complete defense.” (internal quotation marks and citations omitted)).
Therefore, Defendant has shown that it has a meritorious defense to Plaintiff’s claims.

        Accordingly, Defendant’s motion to vacate the Clerk of Court’s certificate of default is
GRANTED, and Plaintiff’s motion for default judgment is DENIED. The Clerk of Court is
directed to terminate the motions at ECF Nos. 26 and 30.

       SO ORDERED.

Dated: September 24, 2020
       New York, New York




                                                  2
